



Exhibit 10.31


OSHKOSH CORPORATION
(a Wisconsin corporation)


2017 Incentive Stock and Awards Plan
            Restricted Stock Unit Award Agreement (Retirement Vesting)       


«Name»
«Participant ID»


Oshkosh Corporation (the “Company”) and you hereby agree as follows:


You have been granted an award of Restricted Stock Units under the Oshkosh
Corporation 2017 Incentive Stock and Awards Plan, as amended (the “Plan”), with
the following terms and conditions:


Grant Date: «Date»


Number of Restricted Stock Units: «Number»


Vesting Schedule: The Restricted Stock Units vest over three (3) years, with
one-third (1/3) of your total Restricted Stock Units vesting on each of the
first three anniversaries of the Grant Date (each such anniversary, an
“Anniversary Date”). You will forfeit any Restricted Stock Units that are not
vested as of the date of your separation from service with the Company and its
Affiliates for any reason other than Retirement, death or Disability. Any
Restricted Stock Units that are not vested will become fully vested on the date
of your separation from service as a result of Retirement on or after the first
anniversary of the Grant Date, death or Disability or, to the extent provided in
the Plan, upon a Change in Control. If your separation from service as a result
of Retirement occurs prior to the first anniversary of the Grant Date, then a
pro-rata portion of the Restricted Stock Units will vest on the date of such
separation from service, and all remaining Restricted Stock Units will be
forfeited. Notwithstanding the foregoing, if, on the date of your separation
from service as a result of Retirement, death or Disability, your employment
could have been terminated for Cause, all of your Restricted Stock Units will be
forfeited as of such date. For purposes of the foregoing, a “pro-rata portion”
will mean the product of (x) the total number of Restricted Stock Units subject
to this award and (y) a fraction, the numerator of which is the number of days
that have elapsed from the Grant Date through the date of your date of
separation from service, and the denominator of which is 365.


Settlement of Restricted Stock Units: On the first Anniversary Date, the Company
will settle one-third (1/3) of your total Restricted Stock Units (for the
avoidance of doubt, excluding Restricted Stock Units that have been forfeited)
by delivering a number of Shares equal to that number of Restricted Stock Units.
On the second Anniversary Date, the Company will settle one-half (1/2) of your
total remaining Restricted Stock Units in the same manner. On the third
Anniversary Date, the Company will settle all of your remaining Restricted Stock
Units in the same manner. However, if (1) a Change in Control that constitutes a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company (in each case
within the meaning of Code Section 409A) or (2) your death or your Disability
that also constitutes a “disability” within the meaning of Code Section 409A
occurs prior to the settlement of all of the Restricted Stock Units subject to
this award, then all vested Restricted Stock Units that have not previously been
settled will be settled with one Share per Restricted Stock Unit immediately
upon or as soon as reasonably practicable following such Change in Control,
death or Disability.


Restrictions on Transferability: You may not sell, transfer, assign or otherwise
alienate or hypothecate any of your Restricted Stock Units other than to the
extent permitted by the Plan or this Award Agreement. Any attempted sale,
transfer, assignment or other alienation or hypothecation other than as
permitted by the Plan or this Award Agreement will be null and void.


Rights as Shareholder: You will not be deemed for any purposes to be a
shareholder (including voting and entitlement to dividends) of the Company with
respect to any of the Restricted Stock Units.


Dividend Equivalents: If the Company declares a cash dividend on the Stock for
which the record date is on or after the Grant Date and prior to the settlement
or forfeiture of all of your Restricted Stock Units, then you will be credited
with an additional number of Restricted Stock Units on the payment date equal to
(a) the amount of the cash dividend that would be payable with respect to a
number of Shares equal to the number of your Restricted Stock Units that had not
been settled or forfeited as of the record date divided by (b) the Fair Market
Value of a Share on the payment date. The additional Restricted Stock Units you
receive will be subject to the same terms and conditions, and will be settled
with Shares at the same time, as the Restricted Stock Units with respect to
which the dividend equivalents were credited.





--------------------------------------------------------------------------------







Tax Withholding: To the extent that the receipt, vesting or settlement of the
Restricted Stock Units, or the occurrence of another event relating to the
Restricted Stock Units, results in income to you for federal, state or local
income tax purposes, you shall deliver to the Company (or its agent) at the time
the Company is obligated to withhold taxes in connection with such receipt,
vesting, settlement or other event, as the case may be, such amount as the
Company requires to meet its withholding obligation under applicable tax laws or
regulations. If you fail to do so, the Company has the right and authority to
deduct or withhold from other compensation payable to you, including any Shares
or other amounts payable with respect to the Restricted Stock Units, an amount
sufficient to satisfy its withholding obligations. You may satisfy the
withholding requirement, in whole or in part, by electing to surrender to the
Company that number of vesting Restricted Stock Units and/or by electing to
deliver to the Company (or its agent) Shares that you own having an aggregate
Fair Market Value on the date the tax is to be withheld (assuming for this
purpose that each Restricted Stock Unit has a Fair Market Value equal to the
value of a Share) equal to the minimum statutory total tax that the Company must
withhold in connection with the receipt, vesting or settlement of the Restricted
Stock Units or other event, as applicable. Your election must be irrevocable and
submitted in compliance with Company instructions before the applicable vesting
date or date of such other event.


Plan Governs: The Restricted Stock Units are granted under and governed by the
terms and conditions of the Plan. Additional provisions regarding your award of
Restricted Stock Units and definitions of capitalized terms used and not defined
in this Award Agreement can be found in the Plan, a copy of which is available
on request.


Amendments; Binding Nature; Elections: This Award Agreement may be amended only
with the consent of both you and the Company, unless the amendment is not to
your detriment or the Plan permits such amendment without your consent. The
failure of the Company to enforce any provision of this Award Agreement at any
time shall in no way constitute a waiver of such provision or of any other
provision hereof. This Award Agreement shall be binding upon and inure to the
benefit of you and your heirs and personal representatives and the Company and
its successors and legal representatives. In each case, instructions, directions
or elections in connection with this Award shall be in a form acceptable to the
Company.


Committee Interpretation Binding; Counterparts: As a condition to the grant of
the Restricted Stock Units, you agree (with such agreement being binding upon
your legal representatives, guardians, legatees or beneficiaries) that this
Award Agreement and the Plan shall be subject to interpretation by the
Committee, and that any interpretation by the Committee of the terms of this
Award Agreement or the Plan, and any determination made by the Committee
pursuant to this Award Agreement or the Plan, shall be final, binding and
conclusive. You will have the status of a general creditor of the Company with
respect to any vested portion of the Award. This Award Agreement may be executed
in counterparts.


BY SIGNING BELOW AND AGREEING TO THIS AWARD AGREEMENT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE THAT
YOU HAVE READ THIS AWARD AGREEMENT AND THE PLAN.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed, and you have executed this Award Agreement by accepting the Award
Agreement electronically online through the Company’s stock plan administrator,
all as of the Grant Date.


OSHKOSH CORPORATION




By: ___________________________
                            
                            




Accepted:




By: ____________________________
                        





